DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered along with the RCE filed 8/11/2022.
The examiner further notes that in the Telephone Interview with the applicant’s representative Dennis Daley (see attached Interview Summary) a proposed amendment was pertaining to a directing structure of the suspension assembly was discussed.  The applicant’s representative requested filing a supplemental amendment.  Examiner Kryukova noted that should a supplemental amendment be filed prior to noon EST on 8/26/2022, such supplemental amendment would be considered.  However, no supplemental amendment was filed prior to noon EST 8/26/2022, and hence the claims as filed 7/8/2022 are examined herein.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 13, 16, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20120101958; please see the translation attached to the Office Action mailed 7/21/2022 for reference to pages) in view of Masina (US 7,073,919).
With regards to Claim 1, Kang discloses a lighting device comprising: a housing [152,160] (see bottom of page 2 and Figure 4) including a solar-power unit [170] (see middle of page 3 and Figure 4), an external surface (comprising the external surface of the housing [152,160] onto which the shade [190] is substantially held, see bottom of page 2 and middle of page 3 and Figures 4 and 8), and a lighting element [142], wherein the external surface extends around the housing [152,160] (see Figures 4 and 7); and a shade [190] extending from the external surface of the housing [152,160] (see bottom of page 2 and middle of page 3 and Figures 4 and 8; the upper portion of the shade [190] is held at the external surface between the lip at portion [160] and portion [150], thereby substantially extending from the external surface of the housing [152,160]); wherein the shade [190] comprises a mounting element (comprising the portion of the shade [190] substantially held between surfaces at portions [160] and [150], see bottom of page 2 and Figures 4 and 8); the mounting element of the shade [190] is releasably connected to the housing [152,160] (see bottom of page 2 and middle of page 3 and Figures 4 and 8; the mounting element of the shade [190] is releasably connected to the housing [152,160] through portion [150]); and wherein the lighting device further comprises a suspension assembly (comprising the wire looped though the links at the housing, see middle of page 3 and Figures 3 and 4) for suspending the lighting device from a surface (see middle of page 3), wherein the suspension assembly is connected to the housing [152,160] (see Figures 3 and 4).
Kang does not explicitly disclose the shade has a top opening and a bottom opening, the bottom opening is larger than the top opening and larger than the housing.  However, Kang does disclose the shade [190] has a top opening (see Kang bottom of page 2 and Figure 8; the mounting element of the shade [190] is held between portions [160] and [150] of the housing (see Kang Figures 8 and 9), thereby substantially there is a top opening of the shade [190]), and the portion [160] is a mounting ring for mounting the shade [190] thereon and the portion [150] is a retaining ring screwed onto the housing [152,160] in order to removably secure the shade [190] (see Kang bottom of page 2 and middle of page 3 and Figures 4 and 8), Figure 6 is a bottom view of the lantern (see Kang top of page 3 and Figure 6), and a user can use the switch [153] (see Kang middle of page 3) which is located on a bottom of the housing [152,160] (see Kang Figure 4).  Furthermore, in order for the shade [190] to be held at the external surface of the housing and between portions [160] and [150] by coupling the retaining ring [150] to retain the shade [190] thereon, the housing [152,160] needs to be positioned such that the top of the shade [190] rests on the ledge of mounting ring [160] of the housing [152,160] first.  The mounting ring [160] juts outwardly in a horizontal direction of Figure 7 of Kang, and therefore in order to place the shade [160] in the correct position on the mounting ring [160], the housing [152,160] needs to be engaged with the top opening of the shade [190] from a direction below the opening (as seen in Kang Figure 8).  Furthermore, in order to place the housing [152,160] within the shade [190] and held in a position to apply the retaining ring [150], one of ordinary skill in the art would be able to include a lower opening in the shade [190] which is sized appropriately large enough to allow the housing [152,160] to be inserted therein.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade of Kang to include a top opening and a bottom opening, the bottom opening is larger than the top opening and larger than the housing.  One would have been motivated to do so in order to allow for the insertion of the housing within the shade for the shade to be mounted on the mounting ring of the housing and to allow a user to access the switch (see Kang bottom of page 2 and middle of page 3). 
Kang does not explicitly disclose the shade comprises a shade fabric that is at least partly transparent.  However, Kang does disclose the shade [190] is part of a lantern, with a lighting element disposed to emit light within the shade [190] (see Kang middle of page 3 and Figures 4 and 8) and the shade of this type of lantern may constitute paper (see bottom of page 1).  Therefore, one of ordinary skill in the art would be able to form the shade of a fabric that is at least partially transparent in order to emit light therefrom.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade of Kang to include a shade fabric that is at least partially transparent.  One would have been motivated to do so in order to emit light therefrom.
Kang does not disclose the mounting element loosely rests on the external surface around of the housing when connected thereto so that the shade rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener.
Masina teaches the mounting element [15] loosely rests on the external surface of the housing (comprising the housing formed by portions [75,42,72,62], see column 3 lines 41-49 and Figures 7 and 8) when connected thereto so that the shade [10] rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade [10] to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener (see column 3 lines 59-67 and column 4 lines 12-25 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include the mounting element loosely rests on the external surface of the housing when connected thereto so that the shade rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener, as taught by Masina.  One would have been motivated to do so in order to allow an easy removal of the shade from the housing (see Masina column 4 lines 23-25).

With regards to Claim 2, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang further discloses the mounting element of the shade [190] rests on a rim (comprising the outwardly jutting rim of portion [160], see Figures 4 and 7) projecting from a side of the housing [152,160] (see Figures 4, 7, and 8).
Kang does not disclose the mounting element of the shade loosely rests on the rim projecting from a side of the housing.
Masina teaches the mounting element [15] of the shade [10] loosely rests on a rim [71] projecting from a side of the housing (see column 3 lines 61-66 and Figures 7 and 8; rim [71] substantially projects from a side of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include the mounting element of the shade loosely rests on a rim projecting from a side of the housing as taught by Masina.  One would have been motivated to do so in order to allow an easy installation and removal of the shade from the housing (see Masina column 4 lines 12-25).

With regards to Claim 3, Kang and Masina disclose the lighting device as discussed above with regards to Claim 2.
Kang does not explicitly disclose the side of the housing tapers in a direction away from the rim.
Masina teaches the side of the housing tapers in a direction away from the rim [71] (see column 3 lines 38-40 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include the side of the housing tapers in a direction away from the rim as taught by Masina.  One would have been motivated to do so in order to allow an easy installation and removal of the shade from the housing (see Masina column 4 lines 12-25).

With regards to Claim 4, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not explicitly disclose the mounting element of the shade loosely rests on a tapering side surface of the housing.
Masina teaches the mounting element [15] of the shade loosely rests on a tapering side surface of the housing (see column 3 lines 38-40 and column 3 lines  59-67 and column 4 lines 12-25 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include the mounting element of the shade loosely rests on a tapering side surface of the housing as taught by Masina.  One would have been motivated to do so in order to allow an easy installation and removal of the shade from the housing (see Masina column 4 lines 12-25).

With regards to Claim 5, Kang and Masina disclose the lighting device as discussed above with regards to Claim 2.
Kang does not explicitly disclose the extension of the housing on a side of the rim facing the interior of the shade is larger than the extension on a side facing away from the interior of the shade.
Masina teaches the extension of the housing on a side of the rim [71] facing the interior of the shade [10] is larger than the extension on a side facing away from the interior of the shade [10] (see Figure 7; along surface [72] of the housing, the extension is larger on a side facing the interior of the shade at a bottom side of Figure 7 than on a side facing away from the interior of the shade [10] at a top side of Figure 7).

With regards to Claim 7, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang further discloses the mounting element of the shade [190] is a ring (see Figures 4 and 8, the mounting element is substantially ring-shaped and therefore a ring).

With regards to Claim 13, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang further discloses the housing [152,160] is arranged at least partly within the top opening (see bottom of page 2 and middle of page 3 and Figures 4 and 8).

With regards to Claim 16, Kang and Masina disclose the lighting device as discussed above with regards to Claim 2.
Kang does not explicitly disclose the side of the housing tapers conically in a direction away from the rim.
Masina teaches the side [72] of the housing tapers conically in a direction away from the rim [71] (see column 3 lines 33-38 and Figure 6 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side of the housing of Kang to taper conically in a direction away from the rim as taught by Masina.  One would have been motivated to do so in order to allow the shade to mate with the side of the housing in an easily reversible manner for retention of the shade on the housing (see Masina column 4 lines 19-25).

With regards to Claim 17, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not explicitly disclose the shade loosely rests on a conical surface of the housing.
Masina teaches the shade [10] loosely rests on a conical surface [72] of the housing (see column 3 lines 61-66 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang such that the shade loosely rests on a conical surface of the housing as taught by Masina.  One would have been motivated to do so in order to allow the shade to mate with the side of the housing in an easily reversible manner for retention of the shade on the housing (see Masina column 4 lines 19-25).

With regards to Claim 18, Kang and Masina disclose the lighting device as discussed above with regards to Claim 7.
Kang does not disclose the ring is a top support element of the shade.
Masina teaches the mounting element [15] of the shade [10] is a ring which is a top support element of the shade [10] (see Figure 6; when mounted, the mounting element [15] forming a ring substantially supports the top of the shade [10] on the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Kang et al. to be a top support element of the shade as taught by Masina.  One would have been motivated to do so in order to support the mounting of the shade with the housing (see Masina column 4 lines 16-23).

With regards to Claim 24, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not explicitly disclose the mounting element comprises a ring-shaped top support element, the external surface extends around the housing, and the ring-shaped top support element loosely rests on the external surface around the housing.
Masina teaches the mounting element [15] comprises a ring-shaped top support element, the external surface extends around the housing [75,42,72,62], and the ring-shaped top support element loosely rests on the external surface around the housing (see column 3 lines 59-67 and column 4 lines 12-25 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include the ring-shaped top support element loosely rests on the external surface around the housing as taught by Masina.  One would have been motivated to do so in order to allow easy removal of the shade from the housing (see Masina column 4 lines 23-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20120101958; please see please see the translation attached to the office action mailed 7/21/2022 for reference to pages) as modified by Masina (US 7,073,919), further in view of Richmond (US 2006/0279956).
With regards to Claim 8, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1
Kang does not disclose said mounting element of the shade is distinct and spaced apart from a support structure of the shade.
Richmond teaches said mounting element [124] (see paragraph 106 and Figure 12) of the shade [110] (see paragraph 103 and Figure 12) is distinct and spaced apart from a support structure [122] of the shade [110] (see paragraphs 102 and 103 and Figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting element of Kang et al. to be distinct and spaced apart from a support structure of the shade as taught by Richmond.  One would have been motivated to do so in order to maintain a shape of the shade (see Richmond paragraph 102) even in a collapsed configuration (see Richmond paragraph 104).

Claims 10, 12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20120101958; please see please see the translation attached to the office action mailed 7/21/2022 for reference to pages) as modified by Masina (US 7,073,919), further in view of Cohen (US 2014/0055988).
With regards to Claim 10, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not disclose the suspension assembly comprises a hook connected to the housing via at least one cord.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include a suspension assembly comprises a hook connected to the housing as taught by Cohen. One would have been motivated to do so in order to provide the lighting device as a hanging lantern capable of being hung (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least one cord. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cord in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang, Masina, and Cohen to include the hook is connected to the housing via at least one cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 12, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. 
Cohen discloses the suspension assembly. Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [304] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [304] (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify lighting device of Kang, Masina, and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 19, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not disclose the suspension assembly comprises a hook connected to the housing via at least two cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include a suspension assembly comprises a hook connected to the housing as taught by Cohen. One would have been motivated to do so in order to provide the lighting device as a hanging lantern capable of being hung by a hook (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least two cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least two cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang, Masina, and Cohen to include the hook is connected to the housing via at least two cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 20, Kang, Masina, and Cohen disclose the lighting device as discussed above with regards to Claim 19.
Kang and Cohen do not explicitly disclose the at least two cords are connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit. However, Cohen does disclose the lighting device is hung by a hook (see Cohen paragraph 3), a solar cell of the solar-power unit disposed on atop surface area of the housing to allow for ambient lighting to charge the battery of the lighting device (see Cohen paragraph 4 and Figures 1 and 3B), and at least two portions connecting the hook [110] with housing [304] extending to the top surface area of the housing [804] (see Cohen Figure 3B) which meet the housing top surface area outside of the solar cell area (see Cohen paragraphs 3 and 4 and Figures 1 and 3B). Therefore, one of ordinary skill in the art would be able to connect two cords to the housing in a surface area surrounding at least one solar cell in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include at least two cords connected to the housing in a surface area surrounding at least one solar cell of the solar-power unit. One would have been motivated to do so in order to allow ambient light to charge the internal battery while also allowing the lighting device to be hung by a hook (see Cohen paragraphs 3 and 4).

With regards to Claim 21, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not disclose the suspension assembly comprises a hook connected to the housing via at least three cords.
Cohen teaches the suspension assembly comprises a hook [110] (see paragraph 3 and Figures 1 and 3A) connected to the housing [304] (see paragraph 3 and Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang to include a suspension assembly comprises a hook connected to the housing as taught by Cohen. One would have been motivated to do so in order to provide the lighting device as a hanging lantern capable of being hung by a hook (see Cohen paragraph 3).
Cohen does not explicitly disclose the hook is connected to the housing via at least three cords. However, Cohen does disclose the housing hangs from the hook [110] (see Cohen paragraph 3) and the hook [110] is connected with at least two portions extending to the housing (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least three cords in order to allow the housing to be hung by the hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang and Cohen to include the hook is connected to the housing via at least three cords. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

With regards to Claim 22, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface.
Cohen teaches the suspension assembly. Cohen does not explicitly disclose the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface.  However, Cohen does disclose a suspension assembly including a hook [110] for hanging the housing [804] (see Cohen paragraph 3 and Figures 1 and 3A), and portions connecting the hook [110] with the housing [304] substantially adjacent the external surface of the housing [804] (see Cohen Figures 1 and 3A). Furthermore, the examiner notes that cords are often utilized to hang items from a hook. Therefore, one of ordinary skill in the art would be able to connect the housing with the hook by at least one cords forming part of the suspension assembly in order to allow the housing to be hung by the hook.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kang and Cohen to include the suspension assembly comprises at least one directing structure adapted for directing a potentially dislocated shade towards the external surface of the housing, said directing structure comprising at least one cord of the suspension assembly, and the at least one cord being arranged adjacent to the external surface. One would have been motivated to do so in order to allow the housing to be hung by the hook (see Cohen paragraph 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 20120101958; please see the translation attached to the office action mailed 7/21/2022 for reference to pages) as modified by Masina (US 7,073,919), further in view of Richmond (US 2006/0279956).
With regards to Claim 15, Kang and Masina disclose the lighting device as discussed above with regards to Claim 1.
Kang does not explicitly disclose the shade is a collapsible shade.
Richmond teaches the shade [110] is a collapsible shade (see paragraph 101 and Figure 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade of Kang to be a collapsible shade as taught by Richmond.  One would have been motivated to do so in order to dispose the lighting device in relatively compact packaging (see Richmond paragraph 114).

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
The examiner notes that the arguments filed 7/8/2022 have been responded to in the Advisory Action mailed 7/21/2022.  In the Telephone Interview with the applicant’s representative, Dennis Daley (see attached Interview Summary), the applicant reiterated arguments related to the direction of the mounting of the shade onto the housing.  Examiner Kryukova noted that the Kang reference would be considered as a primary reference in the next Office Action in order to focus the course of prosecution on the structural differences between the present invention and the prior art and move past the recurring arguments of the directionality of the shade mounting of Miura et al.  Therefore, in the present Office Action, the Kang reference has been considered and utilized in the rejections.
With regards to the applicant’s argument that Miura et al. discloses an arrangement which has a mounting direction of the shade and housing which is opposite that of the present invention, and the lantern does not loosely rest on an exterior surface of the housing of Miura et al. and there is no indication that the top ring of the lantern of Miura et al. can be used as a mounting element that loosely rests on the external surface around the housing, and the shape of the housing of Miura has eight sides while the shade of Masina is circular and would not fit on the housing of Miura due to the difference in shape and would interfere with projections [92] and portion [90] of Miura et al. and Cohen and Richmond do not include suggestions to modify the Miura et al. and Masina references to provide that “the mounting element of the shade is releasably connected to the housing and the mounting element loosely rests on the external surface around the housing when connected thereto so that the shade rests on the external surface of the housing without being fixed to the external surface of the housing by any kind of fixing element or fastener thereby permitting the shade to be removed or lifted from the external surface of the housing without a need to release any fixing element or fastener” or where “the shade has a top opening and a bottom opening, the bottom opening is larger than the top opening and larger than the housing” according to independent Claim 1, the examiner directs the applicant to the above rejection of at least Claim 1.  Particularly, the Kang reference has been utilized in order to encourage the applicant to further the course of prosecution in combination with the Masina reference.  As discussed above, the Kang reference provides a mounting direction similar to that of Masina, with Masina modifying the Kang reference to simplify the mounting of the shade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875